Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This action is in reply to Application No. 16/040,782 filed on 07/20/2018. Claims 1-12 are currently pending, claim 12 has been withdrawn from further consideration, and claims 1-11 have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
	Applicant’s election of Invention I with traverse in the reply filed on 10/07/2021 is acknowledged. 
	Claim 12 has been withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 10/07/2021.
	On page 2 of the Applicant’s Remarks filed 10/07/2021, the Applicant submits that “inventions I and II are not independent or distinct from each other” and “a search and examination can be performed of all the claims without a serious burden, as all of the claims relate to or involve an tankless water heater […] There is such clear overlapping subject matter between inventions I and II that a search and examination of the claims of inventions I and II together would 
	As previously submitted by the Examiner on the Requirement of Restriction/Election on 08/06/2021, Invention I (claims 1-11) is drawn to a method for displaying performance data, classified in 705/412 (G06Q50/06), and Invention II (claim12) is drawn to a tankless water heater, classified in 392/465 (F24H9/2028). Inventions I and II are considered to be related as process and apparatus for its practice, respectively. Inventions I and II are considered to be distinct because the process, as claimed, can be practiced by another and materially different apparatus or by hand in that the process does not require using a comparator unit, a timing module, and a trigger unit. For instance, the comparator unit is claimed as being connected to a display to show savings E and a trigger unit is claimed as being configured to produce the trigger signal. The process, as claimed, can be practiced by an apparatus where the savings E are displayed as a result of a manual entry and the process can be practiced without a trigger unit to produce the trigger signal for determination of downtimes and calculations of the savings E. 
	Further, the Examiner maintains that there would be a serious search and/or examination burden if restriction were not required. The Examiner notes that “the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following: (A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification […] (C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries” (see MPEP 808.02). As discussed above, Invention I is drawn to a method for displaying performance data, classified in 705/412 (G06Q50/06), and Invention II is drawn to a tankless water heater, .

Claim Objections
Claim 1 is objected to because of the following informalities: 

Claim 1 recites “wherein the time value Z is an input of the tankless electric water”.  The claim should be amended to recite “wherein the time value Z is an input of the tankless electric water heater”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the tankless water heater".  There is insufficient antecedent basis for this limitation in the claim. Thus, claim 1 and claims 2-11, by virtue of dependence, are rendered indefinite for reciting limitations for which there is a lack of antecedent basis. For the purposes of examination, the Examiner will interpret the indefinite limitation identified above as reciting “the tankless electric water heater”.  

Claim 9 recites the limitation “wherein the predetermined time interval is selected”. There is insufficient antecedent basis for “the predetermined time interval” in the claims. Thus, claim 9 is rendered indefinite for reciting limitations for which there is a lack of antecedent basis. For the purposes of examination, the Examiner will interpret claim 9 as depending from claim 8.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-11 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-11 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components.  

Claim 1 recites, in part:

Determining a savings E based on a reference value R and a time value Z; and 

	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Making the Savings E available to and shown […];

This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Wherein the reference value R contains at least one loss value V of another water heater;

	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Wherein the time value Z is an input […] ;and 

	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). 

Wherein the savings E represents a measure of the energy savings of the tankless water heater as contrasted with another water heater.

	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 
	Thus, claim 1 and claims 2-11, by virtue of dependence, recite an abstract idea. Further, the following limitations recite an additional abstract idea. 

	Claim 2 recites, in part, “generating a time value Z dependent on whether hot water is being drawn; and then determining the savings E when the tankless water heater is not producing any readiness energy losses (Standby losses) or the heating elements are not activated”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 3 recites, in part, “wherein the energy savings E contains a standby loss value of a hot water heating device other than the tankless electric water heater”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 4 recites, in part, wherein the energy savings E contains a standby loss value of a hot water heating device other than the tankless electric water heater”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 6 recites, in part, “wherein the determination of savings E follows in time intervals in which the tankless water heater is not heating water; wherein the standby loss value is calculated with a downtime, and wherein a readout of a comparison of the savings E compared with a calculated value for an electric storage tank during same time that no water was used is at least temporarily shown […]”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity; in particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 7 recites, in part, “wherein the reference value R is determined based on distribution loss value, a money value, or both”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 8 recites, in part, “Wherein a statement of the savings E takes place in a predetermined time interval”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 9 recites, in part, “Wherein the predetermined time interval is selected from the group consisting of 5 minutes, an hour, a day, a week, or any combination or multiple thereof”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). 

	Claim 10 recites, in part, “wherein the savings E contains at least one parameter selected from the group consisting of a power value  (kWh), a money value ($), and a CO2 value (kG); and wherein the at least one parameter is displayed […]”. This limitation is directed towards a mental 

	Claim 11 recites, in part, “[…] dependent on a state of operation of the tankless water heater […] [produce] determination of downtimes and the determination of the savings E […]”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying  a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-11 recite the additional elements of a tankless electric water heater having a display, electronic control unit, and heating elements, another water heater, and features for storing/retrieving information from a memory (at least one performance condition is stored in the electronic control unit). The display and electronic control unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial 

	Claim 5 recites the additional elements of a tankless electric water heater having an integrated user panel and display configured to accept entry of a value. The integrated user panel and display configured to accept entry of a value are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the tankless electric water heater with an integrated user panel and display is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 6 recites the additional element of a display for temporarily showing a readout. The display is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 11 recites the additional elements of a trigger signal for producing a determination of downtimes and the determination of savings, a time module, a comparator unit, and features for transmitting information over a network (a trigger signal made available by a time module of a comparator unit that produces a determination of downtimes and determination of savings). The trigger signal, time module, and comparator unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using 

	Accordingly, the tankless electric water heater (having a display, electronic control unit, and heating elements), another water heater, user panel, trigger signal, time module, comparator unit, features for transmitting information over a network, and features for storing/retrieving information from a memory do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-11 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-11 are merely left with a tankless electric water heater (having a display, electronic control unit, and heating elements), another water heater, user panel, trigger signal, time module, comparator unit, features for transmitting information over a network, and features for storing/retrieving information from a memory. 
	Claims 1-11 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-11 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and storing/retrieving information from a memory are considered an additional element directed to mere data gathering/outputting, thus are considered 
	The display, electronic control unit, user panel, time module, comparator unit, and trigger signal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the tankless electric water heater having a display, integrated user panel, electronic control unit, and heating elements and the other water heater are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Viewed as a whole, claims 1-11, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-11 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-11 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, and 7-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Bain et al. U.S. Publication No. 2019/0372345, hereafter known as Bain, in view of Davis U.S. Patent No. 10,073,426, hereafter known as Davis. 

Claim 1: Bain teaches the following:
	
A method for displaying performance data of a tankless electric water heater having […] an electronic control unit, and heating elements […] the method comprising:
	Bain teaches a “platform 100 may include extensions to further help consumers reduce or optimize energy consumption […] given that a price signal is handled in the platform 100, an extension of the platform 100 may provide control of devices 198 in a user's home remotely to react to price signals […] This may occur […] automatically under control of the platform 100, including through one or more device APIs 192, which may include APIs provided by one or more device manufacturers or installers 196 for control of devices […] Such embodiments can extend to include other high energy consuming devices in the home, such as the water heater” (¶ [0390]); “the devices 1912, 1920, 1922 may be a water heater, such as tankless, storage-tank based and on-demand water heaters. The water heater may include a heating element, such as gas or electric heating element” (¶ [0453]); “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the 
	Thus, Bain teaches a system comprising a tankless water heater. The tankless water heater further comprises an electric heating element and is considered a device that may be controlled via an API, where the method for controlling the device (tankless water heater) is executed by a processor; equivalent to a tankless electric water heater having a display, an electronic control unit, and heating elements. Further, Bain teaches a system configured to display comparison information associated with the tankless water heater that indicates an amount of savings, such as cost of energy used by the tankless water heater compared to other types of water heaters; equivalent to displaying performance data of a tankless water heater. 

Determining a savings E based on a reference value R and a time value Z; and 
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the like, compared to others and compared to reference prices” (¶ [0397]); “savings calculator may combine various cost metrics to produce a savings estimate based on actual charges for energy consumes in real-time. A savings may be calculated for each time interval for which the various cost metrics are available and may be accumulated over time to generate a running savings calculation […] A savings for 
	The Examiner notes, according to the Applicant’s Specification, the “time value Z for the tankless water heater includes the time for which no hot water is drawn, or the time value is derived from hot water being produced by the tankless unit” (¶ [0006]).
	Thus, Bain teaches a system configured to measure energy consumption of a device (the water heater) and report energy cost information associated with the measured energy consumption of the device during a particular time interval, where the system measures a condition associated with the water heater including a flow rate of water through the water heater. Further, the system is configured to display comparison information associated with the tankless water heater that indicates an amount of savings, such as cost of energy used by the tankless water heater compared to other referenced water heaters; equivalent to determining a savings E based on a reference value R and a time value Z.

Making the savings E available to and shown on […] display; 
	As discussed above, Bain teaches (see ¶ [0397]) a system configured to display comparison information associated with the tankless water heater that indicates an amount of 

Wherein the reference value R contains at least one loss value V of another water heater;
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the like, compared to others and compared to reference prices” (¶ [0397]); “the devices 1912, 1920, 1922 may be a water heater, such as tankless, storage-tank based and on-demand water heaters” (¶ [0453]). 
	Thus, Bain teaches a system configured to display comparison information associated with a tankless water heater that indicates an amount of savings for the tankless water heater measured against a reference price. For example, the system may determine a cost of energy used by a particular device (tankless water heater), compare it to a cost of energy for other devices (other water heaters), and generate the consumer savings based on the comparison; equivalent to wherein the reference value R contains at least one loss value V of another water heater.

Wherein the time value Z is an input of the tankless electric water; and 
	Bain teaches “the measured energy consumption for the facility is reported with energy cost information for the adjacent time intervals that are applicable to the measured energy consumption […] the measuring at least one of the multiple factors includes measuring energy flow into the multiple energy consuming devices […] the measuring at least one of the multiple factors includes receiving factor measurement data over a network from a networked computing 
	The Examiner notes, according to the Applicant’s Specification, the “time value Z for the tankless water heater includes the time for which no hot water is drawn, or the time value is derived from hot water being produced by the tankless unit” (¶ [0006]).
	Thus, Bain teaches a system configured to measure energy consumption of a device (the tankless water heater) and report energy cost information associated with the measured energy consumption of the device during a particular time interval, where the system measures a condition associated with the water heater including a flow rate of water through the water heater; equivalent to wherein the time value Z is an input of the tankless electric water.

Wherein the savings E represents a measure of the energy savings of the tankless water heater as contrasted with another water heater. 
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the like, compared to others and compared to reference prices” (¶ [0397]); “the devices 1912, 1920, 1922 may be a water heater, such as tankless, storage-tank based and on-demand water heaters” (¶ [0453]). 
	Thus, Bain teaches a system configured to display comparison information associated with a tankless water heater that indicates an amount of savings for the tankless water heater 

	Although Bain teaches a system comprising a tankless electric water heater and features for displaying savings information associated with the tankless electric water heater, Bain does not explicitly teach a water heater having a display and at least one performance condition storing in an electrical control unit that is available to the display.

	However, Davis teaches the following:
A method for displaying performance data of a […]water heater having a display, an electronic control unit […] where at least one performance condition is stored in the electronic control unit and is available to the display […];
	Davis teaches “FIG. 8 is an illustration of a screen display of a smart appliance in an exemplary embodiment” (col. 4: 52-53); “FIGS. 8-12 are illustrations of further screen displays that maybe presented to a user by the smart appliance 102 […] In FIG. 8, therein is depicted a screen display of a resource usage projections determined for a user […] the user may be presented with current resource usage, historical resource usage and a projection of total monthly costs for the resource based on such usage” (col. 12: 4-11); “the smart appliance may comprise […] a water heater” (col. 4: 7-9);  “It will be understood that when analytics are performed, each time they are updated, a simple model is generated and is provided to the smart appliance […] final cost may be reported by model running locally on a smart appliance. This may prevent the smart appliance from having to constantly go back and forth to the server […] So locally on the smart appliance a relatively simple model, like a simple formula, may be processed with basic 102 determines and displays the projected costs for a current runtime (step 608). Such projections may be calculated according to FIGS. 18-21 either locally, where the smart appliance 102 is suitably programmed” (col. 11: 38-42); “The smart appliance 102 may be any such commonly used appliances that are further enhanced and improved with the following components to enable the functionalities described herein: a processor 402, a memory 404, a display 406, and a communication module 408.” (col. 8: 63-67). 
	Thus, Davis teaches a smart appliance (water heater) comprising a processor, a memory, a display, and communication module; equivalent to a water heater having a display and electronic control unit. Further, Davis teaches that the smart appliance is configured to compute projected costs for a current runtime of the smart appliance based on a model/formula (including rate sheets or menu of prices) that is stored and executed locally on the smart appliance, where the projected costs are displayed via the smart appliance display; equivalent to a water heater having a display and an electronic control unit, where at least one performance condition is stored in the electronic control unit and is available to the display.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bain with the teachings of Davis by incorporating a display interface onto a water heater for displaying cost information associated with energy usage by the water heater and storing/executing a model for computing the cost information locally on the water heater, as taught by Davis, into the system of Bain that is configured to generate and display savings information associated with a tankless electric water heater. One of ordinary skill in the art would have recognized that such a modification, with the teachings of Davis, would have enabled the tankless electric water heater, as disclosed in the 

Claim 3: Bain/Davis teach the limitations of claim 1. Further, Bain teaches the following:

Wherein the savings E is determined from an initial standby-savings e1 during standby, from a draw-savings e2 during a hot water draw, or from both.
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the like, compared to others and compared to reference prices” (¶ [0397]); “savings calculator may combine various cost metrics to produce a savings estimate based on actual charges for energy consumes in real-time. A savings may be calculated for each time interval for which the various cost metrics are available and may be accumulated over time to generate a running savings calculation […] A savings for each time interval may be calculated and displayed in a user interface” (¶ [0398]); “the measured energy consumption for the facility is reported with energy cost information for the adjacent time intervals that are applicable to the measured energy consumption […] the measuring at least one of the multiple factors includes measuring energy flow into the multiple energy consuming devices […] the measuring at least one of the multiple factors includes receiving factor measurement data over a network from a networked computing device that measures a condition associated with at 
	
	Thus, Bain teaches a system configured to measure energy consumption of a device (the water heater) and report energy cost information associated with the measured energy consumption of the device during a particular time interval, where the system measures a condition associated with the water heater including a flow rate of water through the water heater. Further, the system is configured to display comparison information associated with the tankless water heater that indicates an amount of savings, such as cost of energy used by the tankless water heater (based on the measurement) compared to other referenced water heaters; equivalent to wherein the savings E is determined from a draw-savings e2 during a hot water draw.

Claim 7: Bain/Davis teaches the limitations of claim 1. Further, Bain teaches the following:

Wherein the reference value R is determined based on a distribution loss value, a money value, or both. 
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the like, compared to others 1912, 1920, 1922 may be a water heater, such as tankless, storage-tank based and on-demand water heaters” (¶ [0453]); “payment processing engine 140 may include processing of fees paid to energy merchants, such as utilities and other providers […] fees 142 may be paid by credit card, debit card, wire transfer, PayPal,[…] and other credits that may have identifiable monetary value” (¶ [0338]).  
	Thus, Bain teaches a system configured to display comparison information associated with a tankless water heater that indicates an amount of savings for the tankless water heater measured against a reference price. For example, the system may determine a cost of energy (paid for using a currency having monetary value) used by a particular device (tankless water heater), compare it to a cost of energy for other devices (other water heaters), and generate the consumer savings based on the comparison; equivalent to wherein the reference value R is determined based on a money value.

Claim 8: Bain/Davis teaches the limitations of claim 1. Further, Bain teaches the following:
	
Wherein the statement of savings E takes place in a predetermined time interval.
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the like, compared to others and compared to reference prices” (¶ [0397]). 
	Thus, Bain teaches a system configured to display comparison information associated with a tankless water heater that indicates an amount of savings for the tankless water heater measured against a reference price/cost of energy usage by another water heater. Further, Bain 

Claim 9: Bain/Davis teaches the limitations of claim 1. Further, Bain teaches the following:

Wherein the predetermined time interval is selected from the group consisting of 5 minutes, an hour, a day, a week, or any combination or multiple thereof. 
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the like, compared to others and compared to reference prices” (¶ [0397]). 
	Thus, Bain teaches a system configured to display comparison information associated with a tankless water heater that indicates an amount of savings for the tankless water heater measured against a reference price/cost of energy usage by another water heater. Further, Bain teaches that the savings may be indicated as savings by day, by month, or by year; equivalent to wherein the predetermined time interval is a day. 

Claim 10: Bain/Davis teaches the limitations of claim 1. Further, Bain teaches the following:

Wherein the savings E contains at least one parameter selected from the group consisting of a power value (kwH), a money value ($), and a CO2 value (kG); and wherein the at least one parameter is displayed on the display. 
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), such as measured against the reference price […] Comparison may also be by device, such as showing the cost of energy used by a given appliance, vehicle, or the like, compared to others and compared to reference prices” (¶ [0397]); “payment processing engine 140 may include processing of fees paid to energy merchants, such as utilities and other providers […] fees 142 may be paid by credit card, debit card, wire transfer, PayPal,[…] and other credits that may have identifiable monetary value” (¶ [0338]).  
	Thus, Bain teaches a system configured to display comparison information associated with a tankless water heater that indicates an amount of savings for the tankless water heater measured against a reference price/cost of energy usage by another water heater. For example, the system may determine a cost of energy (paid for using a currency having monetary value) used by a particular device (tankless water heater), compare it to a cost of energy for other devices (other water heaters), and generate the consumer monetary cost savings based on the comparison; equivalent to wherein the savings E contains at least one parameter (a money value ($)) and wherein the at least one parameter is displayed on the display.

Claims 2 and 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Bain et al. U.S. Publication No. 2019/0372345, hereafter known as Bain, in view of Davis U.S. Patent No. 10,073,426, hereafter known as Davis, in further view of Rada et al. WO2011091444A1, hereafter known as Rada. 

Claim 2: Bain/Davis teaches the limitations of claim 1. Further, Bain teaches the following:

Generating the time value Z dependent on whether hot water is being drawn; 
	Bain teaches “the measured energy consumption for the facility is reported with energy cost information for the adjacent time intervals that are applicable to the measured energy consumption […] the measuring at least one of the multiple factors includes measuring energy flow into the multiple energy consuming devices […] the measuring at least one of the multiple factors includes receiving factor measurement data over a network from a networked computing device that measures a condition associated with at least one of the multiple energy consuming devices […] at least one of the multiple energy consuming devices is a water heater and the condition associated with the at least one of the multiple energy consuming devices is a flow rate of water through the water heater” (¶ [0281]), “Conditions associated with the water heater may include the flow of water through the water heater […] a portion of the time interval that the water heater is actively heating water in the water heater, a portion of the time interval that the water heater is consuming energy and the like.” (¶ [0453]). 
	Thus, Bain teaches a system configured to measure energy consumption of a device (the tankless water heater) and report energy cost information associated with the measured energy consumption of the device during a particular time interval, where the system measures a condition associated with the water heater including a flow rate of water through the water heater; equivalent to generating the time value Z dependent on whether hot water is being drawn.

	However, Rada teaches the following:
[…] and then determining the savings when the tankless water heater is not producing any readiness energy losses (standby losses) or the heating elements are not activated.
	Rada teaches “An energy monitoring device is disclosed which provides low cost, real-time monitoring of energy usage of each electrical device in a home” (pg.5, para. 3, lines 1-2); “The energy monitoring device can detect and identify an electrical device on the property, detect the state of the device such as ON, OFF, 30% of maximum power, or STANDBY, and measure 
	Thus, Rada teaches a system configured to monitor energy usage of individual electrical devices in a home (such as an electric water heater), where the system can identify and detect the individual electrical devices and measure the amount of energy consumed by the device in different states (ON ,OFF, STANDBY). Further, the system may calculate energy costs for each electrical device in each state (such as in OFF and STANDBY states), and display the current consumption rate in dollars. Furthermore, Rada teaches a public database that may collect usage data for a plurality of consumers, the public database including information associated with total energy usage/cost of usage over a time duration for individual electrical devices in specific states. The user of the electrical device may access the public database to compare the energy 

	It would have been obvious to one of ordinary skill in the art to have modified the system of Bain/Davis with the teachings of Rada by incorporating the features for determining the cost of energy usage for a water heater during different states (on, off, or standby) and comparing the cost of energy usage for the water heater against information indicative of the cost of energy usage for other water heaters in the different states, as taught by Rada, into the system of Bain/Davis that is configured to compare energy costs between a tankless water heater and other water heaters to determine an amount of savings. One of ordinary skill in the art would have recognized that such a modification, using the teachings of Rada, would have enabled the system of Bain/Davis to calculate an energy usage cost for both the tankless water heater and other water heaters in specific states, compare the energy usage costs in the specific states, and generate savings information accordingly. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for determining energy cost savings in different states further “provides greater visibility to consumers […] to provide a higher value experience in the acquisition and consumption of energy and other utilities” (¶ [0003]), as suggested by Bain.

Claim 4: Bain/Davis teaches the limitations of claim 1. Although Bain teaches a system configured to determine a cost of energy used by a particular device (tankless water heater), compare it to a cost of energy for other devices (other water heaters), and generate the consumer savings based on the comparison, Bain/Davis does not explicitly teach that the energy savings contains a standby loss value of the other water heating device.

	However, Rada teaches the following:
Wherein the energy savings contains a standby loss value of a hot water heating device other than the tankless electric water heater. 
	Rada teaches “An energy monitoring device is disclosed which provides low cost, real-time monitoring of energy usage of each electrical device in a home” (pg.5, para. 3, lines 1-2); “The energy monitoring device can detect and identify an electrical device on the property, detect the state of the device such as ON, OFF, 30% of maximum power, or STANDBY, and measure the energy consumed by the device” (pg. 6, para. 1, lines 8-11); “For example, on Monday through Friday, an energy user is likely to utilize an electric hot water heater” (pg. 85, para. 2, lines 3-4); “By identifying the load signature and the state for each electrical device, the energy monitoring device is able to provide detailed energy usage for each electrical device that consumes energy in the home […] The detailed energy usage information can be displayed generally through any wired or wireless device […]  Energy costs can be calculated and displayed showing the current consumption rate in dollars per hour as well as cumulative costs over a period […] Detailed energy usage information can further comprise specific information about electrical devices having a standby mode of operation, and information about energy consumption at off hours, such as the night time or when a user is away on vacation” (pg. 10, para. 2); “Anonymized appliance data from all consumers 1132 is optionally transmitted from all consumers 1115, 1115' and 1115" via a home area network (HAN) to a public database 1120. The anonymized usage data 1128 can be queried by customers 11 15 to compare their own usage with those of similar properties in their area” (pg. 35, para. 1, lines 1-4); “public usage database comprises a storage of database records comprising […] an identifier of a specific device […] Detailed information can include […] the total energy usage and time duration in specific state, the cost of the usage […]” (pg. 40, para. 1). 

	It would have been obvious to one of ordinary skill in the art to have modified the system of Bain/Davis with the teachings of Rada by incorporating the features for determining the cost of energy usage for a water heater during different states (on, off, or standby) and comparing the cost of energy usage for the water heater against information indicative of the cost of energy usage for other water heaters in the different states, as taught by Rada, into the system of Bain/Davis that is configured to compare energy costs between a tankless water heater and other water heaters to determine an amount of savings. One of ordinary skill in the art would have recognized that such a modification, using the teachings of Rada, would have enabled the system of Bain/Davis to calculate an energy usage cost for both the tankless water heater and other water heaters in specific states, compare the energy usage costs in the specific states, and generate savings information accordingly. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for determining energy cost savings in different states further “provides greater visibility to consumers […] to provide a higher 

Claim 5: Bain/Davis/Rada teaches the limitations of claim 4. Further, Bain does not teach, however Davis does teach, the following:

Wherein the tankless electric water heater has an integrated user panel and display […];
	Davis teaches “FIG. 8 is an illustration of a screen display of a smart appliance in an exemplary embodiment” (col. 4: 52-53); “FIGS. 8-12 are illustrations of further screen displays that maybe presented to a user by the smart appliance 102 […] In FIG. 8, therein is depicted a screen display of a resource usage projections determined for a user […] the user may be presented with current resource usage, historical resource usage and a projection of total monthly costs for the resource based on such usage” (col. 12: 4-11); “the smart appliance may comprise […] a water heater” (col. 4: 7-9); “FIG. 11 is an illustration of a screen display of a smart appliance “ (col. 4: 58-59); “FIG. 11 shows an exemplary resource usage interface screen display that may be presented to a user on user terminal 104” (col. 12: 27-30); “User terminals 104 may be any suitable computing or communication device […]  They may be […] user interfaces (such as a visible display), and other suitable input/output devices” (col. 6: 57- col. 7: 2).
	Thus, Davis teaches a smart appliance (water heater) comprising a display that is considered a user terminal comprising input/output devices. Further, Davis teaches that the smart appliance is configured to compute projected costs for a current runtime of the smart appliance based on a model/formula (including rate sheets or menu of prices) that is stored and executed locally on the smart appliance, where the projected costs are displayed via the smart appliance display; equivalent to a wherein the tankless electric water heater has an integrated user panel and display.


	Although, Bain/Davis teaches a tankless electric water heater comprising an integrated user panel and display, Bain/Davis does not explicitly teach the user panel and display configured to accept entry of the standby loss value. However, Rada teaches the following:

[…] user panel and display configured to accept entry of the standby loss value.
	Rada teaches “The energy monitoring device can detect and identify an electrical device on the property, detect the state of the device such as ON, OFF, 30% of maximum power, or STANDBY, and measure the energy consumed by the device” (pg. 6, para. 1, lines 8-11); “By identifying the load signature and the state for each electrical device, the energy monitoring device is able to provide detailed energy usage for each electrical device that consumes energy in the home […] The detailed energy usage information can be displayed generally through any wired or wireless device […]  Energy costs can be calculated and displayed showing the current 
	Thus, Rada teaches a system configured to monitor energy usage of individual electrical devices in a home (such as an electric water heater), where the system can identify and detect the individual electrical devices and measure the amount of energy consumed by the device in different states (ON ,OFF, STANDBY). Further, the system may calculate energy costs for each electrical device in each state (such as in OFF and STANDBY states), and display the current consumption rate in dollars. Furthermore, Rada teaches a public database that may collect usage data for a plurality of consumers, the public database including information associated with total energy usage/cost of usage over a time duration for individual electrical devices in specific states. The user of the electrical device may access the public database and submit a query (via a user interface) for the collected usage data (such as energy usage costs of a particular device) to compare the energy usage/cost of usage of their own electrical device (water heater) in specific states (ON, OFF, or STANDBY) against the queried usage data; equivalent to a user panel and display configured to accept entry of the standby loss value.



Claim 6: Bain/Davis/Rada teaches the limitations of claim 4. Further, Bain teaches the following:

Wherein the determination of savings E follows in time intervals […] Wherein a readout of a comparison of the savings E compared with a calculated value for an electric storage tank during same time that no water was used is at least temporarily shown on the display. 
	Bain teaches “FIG. 10 depicts a price comparison and reference screen 1010 for a mobile app 122 for a utility marketplace platform 100 […] For example, a screen may show comparison of current cost to a wholesale reference price 1012 […] The comparison information can include additional information, such as the consumer's savings 1018 (e.g., by day, by month and by year), 1912, 1920, 1922 may be a water heater, such as tankless, storage-tank based and on-demand water heaters” (¶ [0453]).
	Thus, Bain teaches a system configured to measure energy consumption of a device (the water heater) and report energy cost information associated with the measured energy consumption of the device during a particular time interval, where the system measures a condition associated with the water heater including a flow rate of water through the water heater. One of ordinary skill in the art would recognize that a measured “flow rate of water” may also encompass a value of zero (0). Further, the system is configured to display, via a user interface, comparison information associated with the tankless water heater that indicates an amount of savings, such as cost of energy used by the tankless water heater (as measured according to the 

	Although Bain teaches features for determining energy cost savings for a consumer by comparing the cost of energy for using their tankless water heater to the cost of energy usage of another tank-based water heater during particular time intervals, Bain/Davis does not explicitly teach the wherein the determination of savings E follows in time intervals in which the tankless water heater is not heating water and wherein the standby loss value is calculated with a downtime.
	However, Rada teaches the following:
	Wherein the determination of savings E follows in time intervals in which the […] water heater is not heating water; Wherein the standby loss value is calculated with a downtime; and 
	Rada teaches “An energy monitoring device is disclosed which provides low cost, real-time monitoring of energy usage of each electrical device in a home” (pg.5, para. 3, lines 1-2); “The energy monitoring device can detect and identify an electrical device on the property, detect the state of the device such as ON, OFF, 30% of maximum power, or STANDBY, and measure the energy consumed by the device” (pg. 6, para. 1, lines 8-11); “For example, on Monday through Friday, an energy user is likely to utilize an electric hot water heater” (pg. 85, para. 2, lines 3-4); “By identifying the load signature and the state for each electrical device, the energy monitoring device is able to provide detailed energy usage for each electrical device that consumes energy in the home […] The detailed energy usage information can be displayed generally through any wired or wireless device […]  Energy costs can be calculated and displayed showing the current 
	Thus, Rada teaches a system configured to monitor energy usage of individual electrical devices in a home (such as an electric water heater), where the system can identify and detect the individual electrical devices and measure the amount of energy consumed by the device in different states (ON ,OFF, STANDBY). Further, the system may calculate energy costs for each electrical device in each state (such as in OFF and STANDBY states) over a period, and display the current consumption rate in dollars per hour or over the period. Furthermore, Rada teaches a public database that may collect usage data for a plurality of consumers, including information associated with total energy usage/cost of usage over a time duration for individual electrical devices in specific states. The user of the electrical device may access the public database for the collected usage data (such as energy usage costs of another water heater device) to compare the energy usage/cost of usage of their own electrical device (water heater) in specific states (ON, OFF, or STANDBY) against the queried usage data; equivalent to wherein the determination of 

	It would have been obvious to one of ordinary skill in the art to have modified the system of Bain/Davis with the teachings of Rada by incorporating the features for collecting energy usage data in a public database corresponding to a plurality of water heaters during different states (on, off, or standby) over a period of time and enabling a user to access the public database for the detailed information (energy usage cost for particular water heaters over a period in different states) to compare the cost of energy usage of their own water heater against the queried information, as taught by Rada, into the system of Bain/Davis that is configured to compare energy costs between a tankless water heater and tank-based water heaters to determine an amount of savings. One of ordinary skill in the art would have recognized that such a modification, using the teachings of Rada, would have enabled the system of Bain/Davis to calculate an energy usage cost for both the tankless water heater and tank-based water heater in specific states (such as an inactive state), compare the energy usage costs in the specific states, and generate savings information that is displayed via the user interface integrated in the tankless water heater. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for determining energy cost savings in different states further “provides greater visibility to consumers […] to provide a higher value experience in the acquisition and consumption of energy and other utilities” (¶ [0003]), as suggested by Bain. 

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Bain et al. U.S. Publication No. 2019/0372345, hereafter known as Bain, in view of Davis U.S. Patent No. 10,073,426, hereafter known as Davis, in further view of Farris et al. U.S. Publication No. 2016/0084526, hereafter known as Farris.

Claim 11: Bain/Davis teaches the limitations of claim 1. Further Bain teaches the following:

Wherein a trigger signal, dependent on a state of operation the tankless water heat, produces […] the determination of the savings E;  and wherein the trigger signal is made available by a time module […]; 
	Bain teaches “the measured energy consumption for the facility is reported with energy cost information for the adjacent time intervals that are applicable to the measured energy consumption […] the measuring at least one of the multiple factors includes measuring energy flow into the multiple energy consuming devices […] the measuring at least one of the multiple factors includes receiving factor measurement data over a network from a networked computing device that measures a condition associated with at least one of the multiple energy consuming devices […] at least one of the multiple energy consuming devices is a water heater and the condition associated with the at least one of the multiple energy consuming devices is a flow rate of water through the water heater” (¶ [0281]), “Conditions associated with the water heater may include the flow of water through the water heater […] a portion of the time interval that the water heater is actively heating water in the water heater, a portion of the time interval that the water heater is consuming energy and the like” (¶ [0453]); “marketplace may work cooperatively with smart meters that may measure electrical energy usage […] Usage reading and/or regulating devices behind the meter may receive energy usage information being measured by the meter […] These devices and the marketplace may exchange usage, real-time pricing, capacity, raw energy source utilization, and related information about the energy being provided through the smart meter” (¶ [0333]); “ client may include one or more of memories, processors […] devices required for execution of methods as described in this application may be considered as a part of the infrastructure associated with the client” (¶ [0538]).
	The Examiner notes, according to the Applicant’s Specification, that “the timing module of the CPU provides the trigger signal” (¶ [0022]). 


	Although Bain teaches a system configured to detect and measure, via a networked computing device (equivalent to the time module), energy consumption of a tankless water heater (such as measuring a portion of time when the water heater is actively heating water/consuming energy), Bain/Davis does not explicitly teach that the networked computing device is a time module of a comparator unit that makes the signal available. 

	However, Farris teaches the following:
	Wherein a trigger signal, dependent on a state of operation of the […] water heater, produces determination of downtimes […] wherein the trigger signal is made available by a time module of a comparator unit.
	Farris teaches “Water heater appliance 100 further includes a controller 150 that is configured for regulating operation of water heater appliance 100.” (¶ [0026]); “controller 150 may calculate or determine a power off time interval of water heater appliance 100 during the current 150 may measure a duration of the current power interruption in order to calculate or determine the power off time interval of water heater appliance 100” (¶ [0041]); “ Controller 150 includes memory and one or more processing devices  […] controller 150 may be constructed […] using a combination of discrete analog and/or digital logic circuitry (such as switches, amplifiers, integrators, comparators […]” (¶ [0027]).
	Thus, Farris teaches a water heater appliance that includes a controller, wherein the controller comprises processors and comparators. The controller is configured to measure a duration of power interruption in order to calculate/determine the power off time interval of the water heater appliance; equivalent to wherein a trigger signal, dependent on a state of operation of the water heater, produces determination of downtimes and wherein the trigger signal is made available by a time module of a comparator unit.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bain/Davis with the teachings of Farris by incorporating the controller (comprising processors and comparator) that is configured to measure a duration of power interruption in order to calculate/determine the power off time interval of a water heater appliance, as taught by Farris, into the tankless water heater in the system of Bain/Davis. One of ordinary skill in the art would have recognized that such a modification, with the teachings of Farris, would have further enabled the system of Bain/Davis to measure a power-off time interval of the tankless water heater via the controller and utilize the measured energy usage data to calculate the savings information. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for determining energy cost savings during downtimes further “provides greater visibility to consumers […] to provide a higher value experience in the acquisition and consumption of energy and other utilities” (¶ [0003]), as suggested by Bain. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628